I am of the opinion the decree should be reversed and the bill dismissed.
The county never accepted the park, nor has it by any act adopted it. The county is not a party to the suit and, so far as the record discloses, has no interest in the litigation. Plaintiffs may not now disturb what they have, without protest, permitted by their inaction for upward of 40 years. It is inequitable and unjust to grant them the relief awarded in this case. Defendants were something more than squatters; they acted in the belief that they had good title, and their good faith and probable grounds for entertaining the view that they had title brings this case, so far as plaintiffs are individually concerned, within the rule that, having slept on their now asserted rights for so many years, it is too late to have ouster at this late date.
Defendants should have costs.
BUTZEL, C.J., concurred with WIEST, J. *Page 119